Citation Nr: 0404117	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from March 1976 to 
September 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  The appellant filed a notice of disagreement 
with that rating decision in February 2002.  Following the 
issuance of a statement of the case to the appellant in April 
2002, he perfected his appeal to the Board by timely filing a 
substantive appeal in May 2002.  A hearing was conducted by 
the undersigned in October 2003.  


FINDINGS OF FACT

1.  An August 1984 rating decision denied service connection 
for an acquired psychiatric disorder, and the appellant did 
not file an appeal of the decision within one year after 
receiving notification of the decision in August 1984.  

2.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder, 
has been submitted since the August 1984 rating decision.  


CONCLUSIONS OF LAW

1.  The August 1984 rating decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129 (1984); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302 (2003).  




2.  New and material evidence regarding the issue of service 
connection for an acquired psychiatric disorder has been 
submitted since the August 1984 rating decision, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim to reopen.  This is so because the 
Board is taking action favorable to the appellant by 
reopening his claim of entitlement to service connection for 
an acquired psychiatric disorder, and a decision at this 
point poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

The record shows that the appellant was notified in July 2001 
as to what action he needed to take and what action the RO 
would take on his claim.  Specifically he was told that he 
needed to submit evidence that was new and material, in order 
to reopen his claim, and that established entitlement to the 
benefit sought.  Because that notification was prior to the 
initial rating decision (January 2002) that denied his 
current claim, there is no apparent violation of his rights 
under the recent decision by the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
No. 01-944 (U. S. Vet. App. January 13, 2004).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and a psychosis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must file an appeal 
of an RO rating decision within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence, which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  An adverse determination as to either 
question is appealable.  Should such new and material 
evidence be presented or secured with respect to the claim, 
it shall be reopened and reviewed as to all of the evidence 
of record.  38 U.S.C.A. §§ 5103(A)(f), 5108, 7105(c); 38 
C.F.R. §§ 3.104(a), 20.302(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, the 
specified bases for the final disallowance must be considered 
in determining whether the new evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.  

The appellant asserts that he has an acquired psychiatric 
disorder that had its origin in service.  He has presented 
testimony at Regional Office and Travel Board hearings in 
October 2002 and October 2003, respectively, in support of 
his claim.  

Service connection was denied for an acquired psychiatric 
disorder by an August 1984 rating decision that was not 
appealed, and which, consequently, is final.  See 38 U.S.C.A. 
§ 4005(c) (1984); 38 C.F.R. § 3.104 (1984); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2003).  
Therefore, the Board must determine whether new and material 
evidence has been received subsequent to the August 1984 
rating decision sufficient to reopen the claim.  

The August 1984 rating decision denied service connection for 
an acquired psychiatric disorder on the basis that the 
appellant's service medical records did not show any 
treatment or diagnosis of an acquired psychiatric disorder 
during his short period of active military service.  

The evidence submitted since the August 1984 rating decision 
includes the following: a report of the appellant's private 
psychiatric hospitalization in June and July 1986, which 
included a diagnosis of chronic schizophrenia; VA outpatient 
records dated from February 1998 to October 2002 that showed 
occasional treatment for schizophrenia; a transcript of the 
appellant's October 2002 Regional Office hearing where he 
described his psychiatric problems in service and thereafter; 
a transcript of the appellant's October 2003 Travel Board 
hearing where his mother presented testimony about his 
personality changes after returning from service; and a 
November 2004 medical statement from a VA nurse, who opined 
that the appellant first psychotic break occurred while he 
was incarcerated in service.  

The Board finds the that the evidence submitted since the 
August 1984 rating decision is new, in that it shows he has 
been treated for schizophrenia since 1986 and that he 
demonstrated personality changes upon his return from 
service.  Moreover, the Board finds this evidence to be 
material because the November 2004 VA medical opinion links 
pertinent symptomatology to the appellant's military service.  
This evidence must be considered to fairly adjudicate the 
claim.  Accordingly, the Board reopens the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, on the basis that the appellant has submitted new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105; 
38 C.F.R. § 3.156.  However, the Board believes that 
additional evidence must be obtained before it can render a 
decision regarding the claim.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
appeal is granted.

REMAND

The veteran apparently contends the onset of his psychiatric 
illness occurred during an incarceration in service.  The 
current record does not confirm he was incarcerated during 
service, but records from a private hospitalization in June 
and July 1986 show that the day before his admission he had 
been released from the Gillian Correctional Institute and/or 
the Kirkland Correctional Institute where he had apparently 
been incarcerated since 1981, and where, he claimed, he had 
received psychiatric treatment.  No medical records from 
Gillian or Kirkland are of record, nor is there indication 
that there has been an attempt to obtain those records.  An 
attempt to obtain these records should be made, along with 
the veteran's service personnel records.  

The Board also notes that the appellant not undergone a VA 
psychiatric examination since service.  The Court has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the appellant's claim is remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the appellant should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  The RO should contact the Gillian 
Correctional Institute in South Carolina 
and/or the Kirkland Correctional Institute in 
South Carolina and request copies of all 
medical records that facility may have 
pertaining to the appellant for the period 
prior to 1986.  (Apparently, the veteran's 
incarceration was from 1981 to 1986.)  All 
records obtained should be associated with 
the claims file.  If the correctional 
institution has no such records, it should be 
requested to so state.  

3.  The veteran's service personnel records 
should be obtained.  

4.  Next, the veteran should be scheduled for  
a VA psychiatric examination to determine the 
diagnosis and likely etiology of any 
psychiatric disorder.  The entire claims 
folder and a copy of this Remand must be made 
available to and reviewed by the examiner 
prior to the examination with attention 
directed to the veteran's discharge from 
service due to his "unsuitability" and any 
other relevant information from service 
obtained by this Remand.  The examiner should 
be requested to express an opinion as to 
whether it is likely, unlikely, or at least 
as likely as not that the appellant has a 
psychiatric disorder that is related to 
service.  The examiner should also be 
requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  

5.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

6.  After the above requested actions have 
been completed, the claim should be re-
adjudicated.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



